Citation Nr: 1143546	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement.

2.  Entitlement to an initial compensable evaluation for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to an initial compensable evaluation for irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the award of service connection, the Veteran's left shoulder impingement has resulted in painful motion equating to limitation of motion at shoulder level.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for service-connected left shoulder impingement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5024, 5201 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the left shoulder rating issue has been accomplished.  Through an August 2007 notice letter, the Veteran and his representative were notified of the information and evidence needed to substantiate the underlying claim of service connection for a left shoulder disability.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran was thereafter granted service connection for left shoulder impingement.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In any case, the Veteran was sent a letter in May 2008 informing him of the rating criteria specific to evaluating shoulder disabilities and the claim was ultimately re-adjudicated in August 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this rating issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment records have been obtained and associated with the claims file.  Additionally, in October 2007, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  That examination report contains sufficient evidence by which to evaluate the Veteran's left shoulder impingement in the context of the rating criteria.  See Barr, 21 Vet. App. at 311-12 (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The Veteran has not indicated that he receives any medical treatment involving the left shoulder.  In May 2008, the Veteran indicated that he did not have any additional information or evidence to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected left shoulder impingement has been more disabling than initially rated.  He contends that a 20 percent rating is warranted because he is unable to lift his arm above 80 degrees, or at least shoulder level, without experiencing severe pain.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the award of service connection, the Veteran's left shoulder impingement has been evaluated as 10 percent disabling under Diagnostic Code 5024 as analogous to "tenosynovitis"  That diagnostic code provides that tenosynovitis is to be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5024) (2011).  The 10 percent rating was initially assigned for a noncompensable level of limitation of motion of the left shoulder.

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  The Veteran's left shoulder is considered his minor upper extremity.  Under that diagnostic code a 20 percent rating is assigned when motion of the minor arm is limited to shoulder level.  A 20 percent rating is also assigned when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201) (2011).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In October 2007, the Veteran underwent VA examination of his left shoulder.  He reported that he did not experience constant pain.  However, the Veteran had difficulty with lifting his left arm over his head, which resulted in sharp pain.  Physical examination revealed that the Veteran is right-hand dominant and had normal strength in the left shoulder with no muscle atrophy.  Range of motion testing showed that he had forward flexion of the left shoulder to 125 degrees with active range of motion and 130 degrees on passive manipulation.  The examiner noted that pain began at 90 degrees.  Abduction was to 105 degrees with active range of motion and 110 degrees on passive manipulation.  The examiner noted that pain also began at 90 degrees for abduction.  External rotation of the left shoulder was limited to 75 degrees on account of pain.  Internal rotation was to 90 degrees.  The examiner stated that there was no additional limitation on repetition of range of motion of the left shoulder.  A diagnosis of left shoulder impingement was provided.

According to the objective range of motion testing alone that was recorded by the VA examiner, the Veteran's left shoulder impingement has resulted in limitation of motion above shoulder level (greater than 90 degrees).  However, when taking into account the Veteran's pain associated with the disability, his left arm is limited to 90 degrees of flexion and 90 degrees of abduction.  When accounting for when pain began, these measurements are reflective of limitation to shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5201); DeLuca, 8 Vet. App. at 204-7.  The examiner appeared to equate functional loss to where motion was impeded by pain.  See Mitchell, No. 09-2169.  Given the Veteran's seemingly credible statements concerning the effects of painful motion on the left shoulder and given that the measurements that take into account pain approximate the criteria for a 20 percent rating, the Board finds that the Veteran's service-connected left shoulder impingement has resulted in painful motion equating to limitation of motion at shoulder level.  Therefore, the Board concludes that a 20 percent rating is warranted since the award of service connection.  See Fenderson, 12 Vet. App. at 126.

Although a 20 percent rating is warranted, an even higher rating is not warranted.  The Veteran indicates that his left arm is limited to shoulder level, or to no worse than 80 degrees from the side.  The Board finds the October 2007 examination results that included objective measurements performed by a physician and that took into account the effects of pain to be probative of the limitation of motion of the Veteran's left arm.  The Veteran was able to move his arm beyond the 45-degree point and the examiner expressly stated that there was no additional limitation on repetition of range of motion of the left shoulder.  Even if the Veteran's left arm was limited to midway between side and shoulder level, the rating criteria provide that a 20 percent rating is also warranted for that type of limitation for the minor upper extremity.  Therefore, the Board concludes that a rating in excess of 20 percent is not warranted at any point since the award of service connection.

In addition, the other diagnostic codes that pertain to the evaluation of the shoulder and arm are not for application in this case.  The evidence does not show that the Veteran's left shoulder impingement results in ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5200, 5202, and 5203).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left shoulder impingement has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is entitled to an initial evaluation in excess of 10 percent for left shoulder impingement-20 percent, but no higher.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 20 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent rating for left shoulder impingement is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board finds that it is necessary to remand the issue of entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS) to the agency of original jurisdiction for additional development.  

At the October 2007 VA examination, the Veteran reported that he experiences occasional diarrhea when he does not use Zantac with certain meals.  The examination of the abdomen did not reveal any problems.  He was diagnosed with IBS.  In a March 2008 statement, subsequent to the examination, the Veteran reported that he experiences frequent disturbances of diarrhea with daily abdominal distress.

Given that over four years have passed since the most recent VA compensation examination and that the evidence indicates that the Veteran's disability may have increased in severity, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to adequately assess the degree of disability of his IBS.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The examination is essential given that the applicable rating criteria set forth levels of severity that can be equated to mild, moderate, or severe based, in part, on "occasional," "frequent," or "more or less constant" abdominal distress.  See 38 C.F.R. § 4.114 (Diagnostic Code 7319) (2011).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the severity of his service-connected IBS.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should identify all findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  The examiner should indicate whether the Veteran has IBS with symptoms that are mild (disturbances of bowel function with occasional episodes of abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or severe (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to an initial compensable evaluation for IBS.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


